March 15, 1910. The opinion of the Court was delivered by
Appellant was convicted of assault and battery with intent to kill, and carrying a concealed weapon.
In defining an assault and battery, the trial Judge charged, that if one intentionally shoots another with a pistol, and has no right to do it, he is guilty of an assault and battery. Error is assigned in that it was not charged that a a person would not be guilty of assault and battery, under such circumstances, if he shot in self-defense. It will be noticed that his Honor did charge, if one shoots another intentionally and has no right to do it, he is guilty of assault and battery. If one shoots another in self-defense (legally made out), he has a right to do it. But there would have been no error if his Honor had omitted the words italicized, in that connection, for he was then merely defining an assault and battery; and he subsequently charged fully and correctly the law of self-defense.
This disposes, also, of the second exception, which was upon the same alleged ground of error in the definition of manslaughter.
The third exception complains of error in charging that the burden was upon the defendant to establish the plea of self-defense by the greater weight of evidence, without charging, in that connection, that the State must prove every material allegation of the indictment beyond a reasonable doubt. His Honor did charge: "The defendant is entitled to the benefit of every reasonable doubt in the case." *Page 236 
The Judge could not have charged all the law applicable to the case in a single proposition. Humphreys v. R.R., 84 S.C. 202, 65 S.E.R., 1051.
The charge was clear, in logical sequence, and free from error.
Judgment affirmed.